    Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.462 Page 1 of 20



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


DALE FREEMAN #752710,                                 Case No. 2:18-cv-00068

                       Plaintiff,                     Hon. Robert J. Jonker
                                                      Chief U.S. District Judge
          v.

JENNIFER HEADLEY, et al.,

                       Defendants.
                                      /

                         REPORT AND RECOMMENDATION

     I.        Introduction

          This is a civil rights action brought by state prisoner Dale Freeman pursuant

to 42 U.S.C. § 1983.       Freeman is a paraplegic.    He alleges Eighth Amendment

deliberate indifference claims associated with his condition against Nurses Headley,

Haske, Brown and Merling; Nurse Supervisor Staine; Nurse Practitioner Buchanan;

and Doctors Canlas, and Coleman.1

          Defendants Headley, Staine, Haske, Brown, and Merling (the remaining

Defendants employed by the Michigan Department of Corrections (MDOC)2) have

filed a motion for summary judgment. Defendants concede that Freeman properly

exhausted his two claims against Headley and his one claim against Merling. (ECF




1     The Court dismissed Freeman’s claims against Doctor Spitters and Grievance
Coordinator McLean for failure to state a claim. (ECF No. 10.)

2         Defendants Buchanan, Canlas and Coleman are employed by Corizon Health.
                                            1
 Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.463 Page 2 of 20



No. 49, PageID.365.) Freeman has responded. (ECF No. 57.) The undersigned has

reviewed the pleadings and associated documents and respectfully recommends that

the Court (1) grant Defendants’ summary judgment motion as to Defendant Brown,

but deny as Defendants Haske and Staine, and (2) dismiss Freeman’s Eighth

Amendment deliberate indifference claim against Brown without prejudice.

   II.      Summary of Plaintiff’s Claims and the Factual Allegations
            Supporting His Claims

         The table below summarizes each of Freeman’s claims against each Defendant

and the alleged facts supporting the claims.


 Claim    Defendant       Claim         Date or               Factual Allegation
   #                                      Date
                                       Range of
                                      Incident(s)
   1      Headley     8th Amendment   6/9/2017-     Headley allegedly failed to properly
                      Deliberate      7/9/2017      evaluate and address Freeman’s medical
                      Indifference                  needs during these periods, which
                                                    resulted in Freeman’s air mattress and
                                                    catheters being confiscated as
                                                    contraband. (ECF No. 1, PageID.5-6.)
   2      Headley     8th Amendment   9/11/2017     Headley confiscated Freeman’s air
                      Deliberate                    mattress and catheters despite being
                      Indifference                  aware of the medical concerns her conduct
                                                    would cause Freeman. As a result,
                                                    Freeman contracted a urinary tract
                                                    infection. (ECF No. 1, PageID.6.)
   3      Staine      8th Amendment   9/19/2017     During Staine’s medication rounds,
                      Deliberate                    Freeman tried to inform her of his
                      Indifference                  injuries, but she ignored him. (ECF No.
                                                    1, PageID.7.)
   4      Haske       8th Amendment   6/9/2017-     Haske allegedly failed to properly
                      Deliberate      7/9/2017      evaluate and address Freeman’s medical
                      Indifference                  needs during these periods, which
                                                    resulted in Freeman’s air mattress and
                                                    catheters being confiscated as
                                                    contraband. (ECF No. 1, PageID.5-6.)
   5      Buchanan    8th Amendment   9/29/2017     Freeman allegedly informed Buchanan
                      Deliberate                    that he was in pain, but she dismissed
                      Indifference                  him as being belligerent and refused to
                                                    render medical treatment. (ECF No. 1,
                                                    PageID.7.)


                                            2
 Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.464 Page 3 of 20



Claim     Defendant        Claim         Date or                Factual Allegation
  #                                        Date
                                        Range of
                                       Incident(s)
   6      Brown       8th Amendment    6/9/2017-     Brown allegedly failed to properly
                      Deliberate       7/9/2017      evaluate and address Freeman’s medical
                      Indifference                   needs during these periods, which
                                                     resulted in Freeman’s air mattress and
                                                     catheters being confiscated as
                                                     contraband. (ECF No. 1, PageID.5-6.)
   7      Brown       8th Amendment    9/22/2017     After being shown sores on Freeman’s leg
                      Deliberate                     and hip, Brown allegedly stated that they
                      Indifference                   were small and gave Freeman a band aid.
                                                     (ECF No. 1, PageID.7.)
   8      Merling     8th Amendment    6/9/2017-     Merling allegedly failed to properly
                      Deliberate       7/9/2017      evaluate and address Freeman’s medical
                      Indifference                   needs during these periods, which
                                                     resulted in Freeman’s air mattress and
                                                     catheters being confiscated as
                                                     contraband. (ECF No. 1, PageID.5-6.)
   9      Canlas      8th Amendment    6/9/2017      Canlas allegedly failed to properly
                      Deliberate                     evaluate Freeman, which resulted in
                      Indifference                   Freeman’s injuries. (ECF No. 1,
                                                     PageID.5.)
  10      Coleman     8th Amendment    9/14/2017     Coleman was referred a special medical
                      Deliberate                     accommodation request for Freeman.
                      Indifference                   Coleman allegedly ignored the request.
                                                     ECF No. 1, PageID.7.)

   III.    Relevant Grievances filed by Plaintiff and Pursued Through Step
           III

       Summarized in the table below are the relevant grievances filed by Freeman

and pursued through Step III.

   Grievance            MDOC          Issued Grieved at Step       Outcome of        ECF No.
    Number            Defendants                I                  Grievance          49-3,
                        Named                                                        PageID.

URF-17-09-2753-     Headley (Staine   On 9/11/17, his air        Denied at Step I;   394-400
12I                 was Step I        mattress was taken away    denial upheld
                    respondent)       when he was placed in      through Step III
                                      segregation and he was
                                      denied catheters.
URF-17-09-2837-     None (Corizon     On 9/11/17, his air        Rejected at Step    413-419
28J                 Def. Coleman      mattress was taken away    I for violating
                    grieved)          when he was placed in      P.D. 03.02.130.
                                      segregation, despite       Instructed to
                                      Freeman having received    appeal grievance
                                                                 (URF-09-2753-


                                             3
 Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.465 Page 4 of 20



   Grievance           MDOC           Issued Grieved at Step         Outcome of         ECF No.
    Number           Defendants                 I                    Grievance           49-3,
                       Named                                                            PageID.

                                      an air mattress              12i) to next step;
                                      previously.                  rejection upheld
                                                                   through Step III
 URF-17-10-2962-   None (Corizon      Failure to treat             Denied at Step I;    401-407
 12E1              Def. Buchanan      pressure ulcer on            denial upheld
                   grieved; Staine    9/29/17                      through Step III
                   was Step I
                   respondent)
 URF-17-10-2961-   Haske & Headley    Failure to address leaking   Denied at Step I;    389-393
 12E3              (Staine was Step   dressing between 10.3.17     denial upheld
                   I respondent)      and 10/4/17                  through Step III
 URF-17-10-3195-   Merling,           Failure to treat             Denied at Step I;    382-388
 12E3              Headley, Staine,   infections and ulcers,       denial upheld
                   and Haske          request for better pain      through Step III
                                      management, request for
                                      transfer between 10/14/17
                                      and 10/25/17

   IV.      Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).


                                              4
 Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.466 Page 5 of 20



   V.      Exhaustion of Administrative Remedies

        A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

        Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).



                                            5
 Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.467 Page 6 of 20



         In order to properly exhaust administrative remedies, prisoners must complete

the administrative review process in accordance with the deadlines and other

applicable procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81,

90-91 (2006). In rare circumstances, an administrative remedy will be considered

unavailable where officers are unable or consistently unwilling to provide relief,

where the exhaustion procedures may provide relief, but no ordinary prisoner can

navigate it, or “where prison administrators thwart inmates from taking advantage

of   a    grievance   [or   other   administrative]   process   through   machination,

misrepresentation, or intimidation.” Ross v. Blake, 578 U.S. ___, 136 S.Ct. 1850,

1859-60 (2016).

         “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id.       When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.




                                            6
    Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.468 Page 7 of 20



        The most common procedure through which a prisoner in MDOC custody

exhausts his administrative remedies is the grievance procedure set forth in

Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on July

9, 2007, superseded on March 18, 2019. Where grievance procedures are not available

because the issue presented is non-grievable, exhaustion of prison grievance

procedures is not required. It is well-established that a prisoner “cannot be required

to exhaust administrative remedies regarding non-grievable issues.” Figel v.

Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004); Mays v. Kentucky Dept. of Corrections,

2018 WL 4603153, at *3 (W.D. Ky. Sept. 25, 2018) (“It is beyond debate that an inmate

cannot be required to exhaust administrative remedies regarding non-grievable

issues.”); Reeves v. Hobbs, 2013 WL 5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants

cannot treat a complaint as non-grievable, and therefore not subject to the grievance

procedure, and then turn around and maintain the claim fails because [the plaintiff]

failed to follow the grievance procedure. As the well known proverb states, they

cannot have their cake and eat it too.”).

        However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct3, the inmate must first



3     Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
                                            7
 Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.469 Page 8 of 20



raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94 (6th Cir. 2011). If the inmate is claiming to have received a retaliatory Class

I misconduct, he or she must then must “file a motion or application for rehearing [of

his misconduct conviction] in order to exhaust his or her administrative remedies

before seeking judicial review of the final decision or order.” Mich. Comp. Laws §

791.255(1); see also Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is

claiming to have received a retaliatory Class II or III misconduct, he or she must file

an appeal based on retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v.

Heyns, 2014 U.S. Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

      When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.            Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

      [A] prisoner ordinarily does not comply with MDOCPD 130—and
      therefore does not exhaust his administrative remedies under the
      PLRA—when he does not specify the names of each person from whom
      he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
      Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
      manner the State provides—by, say, identifying all relevant
      defendants—not only furthers [the PLRA’s] objectives, but it also
      prevents inmates from undermining these goals by intentionally
      defaulting their claims at each step of the grievance process, prompting
      unnecessary and wasteful federal litigation process.”). An exception to
      this rule is that prison officials waive any procedural irregularities in a
      grievance when they nonetheless address the grievance on the merits.
      See id. at 325. We have also explained that the purpose of the PLRA’s
      exhaustion requirement “is to allow prison officials ‘a fair opportunity’


“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                          8
    Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.470 Page 9 of 20



           to address grievances on the merits to correct prison errors that can and
           should be corrected to create an administrative record for those disputes
           that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017).4

     VI.      Analysis

           The questions presented are whether Freeman properly exhausted his claims

against Haske, Staine, and Brown.5 For the following reasons, it is the opinion of the

undersigned that Freeman failed to properly exhaust his Eighth Amendment

deliberate indifference claim against Brown but did properly exhaust his claim

against Haske and Staine.

              A. Failure to Properly Exhaust Freeman’s Claims Against Brown

           Freeman failed to properly exhaust his Eighth Amendment deliberate

Indifference claim against Brown.          Freeman concedes “that he did not exhaust

administrative remedies for his claims against Brown.” (ECF No. 57-1, PageID.457.)

Nevertheless, Freeman argues that his failure to properly exhaust his claim is

excused because Staine’s conduct rendered the grievance process unavailable to him.6



4       In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.

5    Defendants concede that Freeman did properly exhaust both of his Eighth
Amendment deliberate indifference claims against Headley and his one Eighth
Amendment deliberate indifference claim against Merling.     (ECF No. 49,
PageID.365.)

6     Freeman does not elaborate or provide evidence as to how Staine prevented
him from utilizing the grievance process against Brown. (ECF No. 57-1, PageID.457.)
                                              9
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.471 Page 10 of 20



(Id.) In rare circumstances, prisoners will be excused from the PRLA’s exhaustion

requirement when the prisoner can show that (1) prison officials are unable or

consistently unwilling to provide relief and the exhaustion procedures may have

provided relief, or (2) “where prison administrators thwart inmates from taking

advantage of a grievance [or other administrative] process through machination,

misrepresentation, or intimidation.” Ross, 136 S.Ct. at 1859-60. There is nothing in

the record to support a finding of either instance regarding Staine preventing

Freeman from utilizing the grievance process against Brown.         Instead, there is

evidence to show that Staine acted as the respondent to a few Freeman’s grievances

and that those grievances were exhausted through Step III.           (ECF No. 49-3,

PageID.385, 392, and 397.)

      Again, the PLRA does not impose a “name all defendants requirement” when

prisoners file their initial grievances, the administrative review process is designed

to “allow[] a prison to address complaints about the program it administers before

being subjected to suit.” Bock, 549 U.S. at 217, 219. Here, MDOC never received an

opportunity to address and potentially remedy his claim against Brown.            The

undersigned respectfully recommends that the Court find that Freeman failed to

properly exhaust all administrative remedies and that no genuine issue of material

fact exists that must be submitted to a jury regarding an Eighth Amendment

deliberate indifference claim against Brown.




                                         10
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.472 Page 11 of 20



         B. Proper Exhaustion of Freeman’s Claim Against Haske

      Freeman properly exhausted his Eighth Amendment deliberate indifference

claim against Haske. Freeman directs the Court’s attention to grievances URF-17-

10-3195-12E3 and URF-17-09-2753-12i as evidence of the exhaustion. (ECF No. 57-

1, PageID.456-457.)

      As shown below, Freeman names Haske at Step I of grievance URF-17-10-

3195-12E3. (ECF No. 49-3, PageID.365.)




                                      11
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.473 Page 12 of 20




      Defendants nevertheless argue that Freeman failed to properly exhaust his

claim against Haske because Freeman “did not state how Freeman attempted to

resolve [his complaints in] the grievance with” Haske. (ECF No.49, PageID.365.) The

crux of Defendant’s argument is that MDOC policy requires prisoners to attempt to

resolve their complaints with staff members before filing a grievance against them.

                                        12
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.474 Page 13 of 20



MDOC PD 03.02.130 ¶ P. Essentially Freeman failed to comply with all MDOC’s

prison procedures and deadlines.         Indeed, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).

      However, Defendants’ argument fails because prison officials waive

enforcement of these procedural rules when they instead consider a non-exhausted

claim on its merits. Pramstaller, 603 F.3d at 325. Grievance URF-17-10-3195-12E3

was denied on the merits at Steps I, II, and III. (ECF No. 49-3, PageID.382-388.)

Because MDOC denied Freeman’s grievance on the merits, MDOC waived

Defendants’ procedure argument regarding Freeman’s claim against Haske. For the

reasons stated above, the undersigned concludes that Freeman properly exhausted

his claim against Haske.

      Regarding grievance URF-17-09-2753-12i, no claim against Haske in this

grievance is exhausted. In this grievance, Freeman fails to complain about Haske.

(ECF No. 49-3, PageID.394-400.)       He complains about several other MDOC

employees, but not Haske. (Id.) Although the PLRA does not impose a “name all

defendants requirement” when prisoners file their initial grievances, the

administrative review process is designed to “allow[] a prison to address complaints

about the program it administers before being subjected to suit.” Bock, 549 U.S. at

217, 219. As such, MDOC was denied the opportunity to respond to any complaint

against Haske if Freeman intended present the complaint in grievance URF-17-09-



                                        13
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.475 Page 14 of 20



2753-12i.    The undersigned respectfully recommends that the Court find that any

claim against Haske contained in grievance URF-17-09-2753-12i is not properly

exhausted and should be dismissed.

            C. Proper Exhaustion of Claims Against Staine

      Freeman properly exhausted his Eighth Amendment deliberate indifference

claim against Staine. Freeman again directs the Court’s attention to grievances

URF-17-10-3195-12E3 and URF-17-09-2753-12i as evidence of the exhaustion.

(ECF No. 57-1, PageID.456-457.) Shown below, are excerpts from grievance URF-

17-10-3195-12E3 at Step I (ECF No. 49-3, PageID.385) and grievance URF-17-09-

2753-12i at Step I (ECF No. 49-3, PageID.397) and Step III (ECF No. 49-3,

PageID.400) where Freeman complains about Staine.




                                        14
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.476 Page 15 of 20



          Excerpt from grievance URF-17-10-3195-12E3 at Step I
                       (ECF No. 49-3, PageID.385)




                                    15
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.477 Page 16 of 20



           Excerpt from grievance URF-17-09-2753-12i at Step I
                       (ECF No. 49-3, PageID.397)




                                    16
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.478 Page 17 of 20



          Excerpt from grievance URF-17-09-2753-12i at Step II
                      (ECF No. 49-3, PageID.400)




                                    17
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.479 Page 18 of 20



       Nevertheless, Defendants again argue that Freeman failed to properly exhaust

his Eighth Amendment deliberate indifference claim against Staine because

Freeman “did not state how Freeman attempted to resolve [his complaints in] the

grievance with” Staine. (ECF No.49, PageID.365.) Defendants’ argument fails, as it

did with Haske, because MDOC waived their procedure argument when MDOC

denied both grievances on the merits at Steps I, II, and III.             (ECF No. 49-3,

PageID.382-388, 394-400.)

       For the above reasons, the undersigned concludes that Freeman properly

exhausted his Eighth Amendment deliberate indifference claim against Staine.

   VII.    Recommendation

       The undersigned respectfully recommends that this Court (1) grant

Defendants’ motion for summary judgment as to Defendant Brown and deny as to

Defendants Haske and Staine, and (2) dismiss Freeman’s Eighth Amendment

deliberate indifference claim against Brown without prejudice. If the Court accepts

this recommendation, Freeman’s Eighth Amendment deliberate indifference claims

against Haske, Staine, Headley, and Merling will remain.

       The remaining claims – including the claims against non-MDOC employees –

are summarized in the chart below.

 Claim    Defendant       Claim         Date or               Factual Allegation
   #                                      Date
                                       Range of
                                      Incident(s)
   1      Headley     8th Amendment   6/9/2017-     Headley allegedly failed to properly
                      Deliberate      7/9/2017      evaluate and address Freeman’s medical
                      Indifference                  needs during these periods, which
                                                    resulted in Freeman’s air mattress and
                                                    catheters being confiscated as
                                                    contraband. (ECF No. 1, PageID.5-6.)

                                           18
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.480 Page 19 of 20



 Claim   Defendant       Claim         Date or               Factual Allegation
   #                                    Date
                                      Range of
                                     Incident(s)
   2     Headley     8th Amendment   9/11/2017     Headley confiscated Freeman’s air
                     Deliberate                    mattress and catheters despite being
                     Indifference                  aware of the medical concerns her conduct
                                                   would cause Freeman. As a result,
                                                   Freeman contracted a urinary tract
                                                   infection. (ECF No. 1, PageID.6.)
   3     Staine      8th Amendment   9/19/2017     During Staine’s medication rounds,
                     Deliberate                    Freeman tried to inform her of his
                     Indifference                  injuries, but she ignored him. (ECF No.
                                                   1, PageID.7.)
   4     Haske       8th Amendment   6/9/2017-     Haske allegedly failed to properly
                     Deliberate      7/9/2017      evaluate and address Freeman’s medical
                     Indifference                  needs during these periods, which
                                                   resulted in Freeman’s air mattress and
                                                   catheters being confiscated as
                                                   contraband. (ECF No. 1, PageID.5-6.)
   5     Buchanan    8th Amendment   9/29/2017     Freeman allegedly informed Buchanan
                     Deliberate                    that he was in pain, but she dismissed
                     Indifference                  him as being belligerent and refused to
                                                   render medical treatment. (ECF No. 1,
                                                   PageID.7.)
   8     Merling     8th Amendment   6/9/2017-     Merling allegedly failed to properly
                     Deliberate      7/9/2017      evaluate and address Freeman’s medical
                     Indifference                  needs during these periods, which
                                                   resulted in Freeman’s air mattress and
                                                   catheters being confiscated as
                                                   contraband. (ECF No. 1, PageID.5-6.)
   9     Canlas      8th Amendment   6/9/2017      Canlas allegedly failed to properly
                     Deliberate                    evaluate Freeman, which resulted in
                     Indifference                  Freeman’s injuries. (ECF No. 1,
                                                   PageID.5.)
  10     Coleman     8th Amendment   9/14/2017     Coleman was referred a special medical
                     Deliberate                    accommodation request for Freeman.
                     Indifference                  Coleman allegedly ignored the request.
                                                   ECF No. 1, PageID.7.)




Dated: February 6, 2020                          /s/ Maarten Vermaat
                                                 MAARTEN VERMAAT
                                                 U. S. MAGISTRATE JUDGE

                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

                                           19
Case 2:18-cv-00068-RJJ-MV ECF No. 59 filed 02/06/20 PageID.481 Page 20 of 20



72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                          20
